Order filed, October 24, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00830-CV
                                 ____________

                        DONNIE HEINZEN, Appellant

                                         V.

 RANDOLPH WHITFORD, M.D., EYES OVER TEXAS EYE CARE P.A.,
  MEMORIAL HERMANN HEALTH SYSTEM, INDIVIDUALLY AND
   D/B/A MEMORIAL HERMANN KATY HOSPITAL, MEMORIAL
  HERMANN KATY HOSPITAL, MIKAEL LUCAS, M.D., MIKAEL L.
    LUCAS, M.D., P.L.L.C., SYED MADNI, M.D., ET AL, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-33241


                                     ORDER

      The reporter’s record in this case was due October 23, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Philips, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM